In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00158-CR

ANDRE DONOVAN PRESCOTT,                      §    On Appeal from the 30th District
Appellant                                         Court
                                             §
                                                  of Wichita County (57,786-A)
                                             §
V.                                                June 27, 2019
                                             §
                                                  Opinion by Chief Justice Sudderth
                                             §
THE STATE OF TEXAS                                (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s bill of costs. We modify the bill of costs as follows: (1)

we replace the $133 listed in the bill of costs with the correct $133 consolidated court

costs under local government code section 133.102; (2) we substitute the correct

amounts of $6 for the Judicial Support Fee and $4 for the jury reimbursement fee; and

(3) we delete the unsupported $25 time payment fee, resulting in $414 in court costs.

It is ordered that the judgment of the trial court is affirmed as modified.
SECOND DISTRICT COURT OF APPEALS

By __/s/ Bonnie Sudderth____________
   Chief Justice Bonnie Sudderth